CONCURRING OPINION OF
FREAR, C.J.
I concur in the foregoing conclusion and in general with the reasoning on which it is based, but desire to make my position a little clearer on the two minor points, that of the certificate of acknowledgment and that of the judgment of insanity. I think that the statute might have made the clause omitted from the certificate essential, but that it did not. Sections 1839, 1840, 1841, 1847, of the Civil Laws, which set forth what an acknowledgment and certificate thereof shall consist of, say nothing of the “uses and purposes,” and section 1842, which alone contains those words, provides merely that the “form” shall be “substantially” as set out in that section. This, taken with the nature of the omitted words and the purposes of an acknowledgment as set forth in the foregoing opinion, leads me to conclude that the certificate was not fatally defective. I think the judgment of insanity was inadmissible (1) because the question'was not the same in the California proceeding as in this proceeding, that being a proceeding to determine whether it was safe for the accused to be at large, and not to determine whether he had suffi*306cient mind to make a deed, etc., or whether he needed a guardian of his property, and (2) the parties were different. That was not a proceeding in rem with notice by publication or otherwise to the world. Leggate v. Clark, 111 Mass. 308.